

115 HR 2554 IH: Direct Connect to Success Act
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2554IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Soto (for himself, Mrs. Murphy of Florida, Mrs. Demings, Ms. Castor of Florida, Mr. Crist, Mr. Hastings, Mr. Lawson of Florida, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to establish a program that automatically enrolls certain
			 community college graduates into 4-year public institutions of higher
			 education.
	
 1.Short titleThis Act may be cited as the Direct Connect to Success Act. 2.Direct Connect to SuccessPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
			
				124.Direct Connect to Success
 (a)In generalEach State that receives assistance under this Act shall carry out a program under which— (1)each eligible graduate of a community college in the State, upon graduating from such community college—
 (A)is automatically enrolled at a 4-year public institution of higher education in the State for the purpose of completing a bachelor’s degree at such institution after 2 years of such admission, as long as the graduate meets all other admission requirements of the institution; and
 (B)will have the credits of the graduate from the community college transfer to such institution; and (2)the administrators of each participating 4-year public institutions of higher education in the State shall meet, on a periodic basis, with first-year students at the community colleges in the State to assist in developing and maintaining a 4-year academic plan for the students.
 (b)DefinitionsIn this section: (1)Community collegeThe term community college means a 2-year public institution of higher education.
 (2)Eligible graduateThe term eligible graduate means an individual who graduates from a community college with at least 2.0 grade point average, or the equivalent.
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.. 